Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is Group I drawn to a spacer. The elected species is the species of Group 1, the species of spacer of Fig 14A. The elections were made with traverse in the reply filed on 8/22/18.
The currently pending claims are claims 1-5 and claims 11-20 as filed in the latest reply (the reply of 1/14/22), with claims 11-20 being withdrawn. Claims 1-5 are examined on their merits below, as they were in the last office action. 
In the last communication from the PTO, the amendment to claim 1, the only independent claim in the then filed claim set, was held to be non-responsive, as it appeared from applicant’s commentary and the subject application disclosure, that claim 1 had been amended to recite features of at least one non-elected species. See the Notice of 11/16/21. The claim set was, therefore, not entered. In the latest reply applicant submits for examination a new claim set that appears have 
In connection with the above commentary, the examiner notes that Fig 13 is non-elected. Moreover, it appears that some of the disclosure relative to Figs 11-13 may be inconsistent with the disclosure relative to Fig 14A. For example, as [0067] appears to teach with specific reference to Figs 11-12, that the first raised area 39 in the Figs 11-13 embodiment is on the opposite side of the elongated portion separate component claim limitation in claim 1. This purpose for applicant even discussing non-elected Fig 13 is acceptable. The claim limitation as it relates to the elected species of Fig 14A is given the same meaning herein as described in the instant application specification [0068] (in fact as explained below the first raised area in Zhao applied last time is a separate component from the elongated portion as now claimed). 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhao (8,910,791). The reference is applied in the same way as before. Thus:
The claimed spacer can be buffer component 1 of Fig 1 of Zhao. More specifically, the claimed spacer can be (1) the whole buffer component folded as shown in Fig 3, or (2) the buffer component folded as shown in Fig 3, but excluding the upturned portion thereof on the right of the figure, or (3) the whole buffer component folded on the left side as shown in Fig 3 but with the right side of Fig 3 not folded upwards, but left flat, as further explained below. The spacer of Zhao can be used in a system for shipping planar substrates as functionally required in the claim 1 preamble
Thus, the claimed elongated portion can be the unfolded portion of folding card 2 (the horizontal portion of the folding card in Fig 3) in each of the three interpretations of Zhao above. The claimed first end second end of the elongated portion can be the left end and the right end respectively of the elongated portion (in the Fig 3 view), again in each of the three interpretations of Zhao above. The claimed first side and second side of the elongated portion can be the side of the elongated portion viewable in the Fig 3 view, and the obverse side, respectively.
Thus, the claimed flange can be the part of the elongated portion that is folded upwardly at the first end (the left end in Fig 3 as explained above) as shown in Fig 3.
The claimed first raised area can be the portions of both buffer units 3 at the first end as shown in Fig 3 (the buffer units are stacked one upon the other at the left end in the figure) that are present only on the first side of the elongated portion. More specifically, the claimed first raised area can be the top buffer unit or a part thereof, and the part of the noted bottom buffer unit that is positioned on only the first side of the elongated portion at the end indicated above. This part of the bottom buffer unit can correspond to its carrying portion 32 or upper portion of the buffer unit as described in the reference. See also Fig 4). 
In the same way as with the first raised area, the claimed second raised area can be the carrying portion 32 of the bottom buffer unit at the second end in Fig 3 of Zhao, given interpretation (1) above (in which the claimed spacer is the whole buffer component folded as shown in Fig 3). The claimed second raised area can also be the carrying portion 32 of the bottom buffer unit at the second end in Fig 3 of Zhao, given interpretation (2) above (in which the claimed spacer excludes the upturned portion on the right of the figure). Finally, the claimed second raised area can also be the carrying portion 32 of the top buffer unit at the second end in Fig 3, given interpretation (3) above (in which the claimed spacer reads on the whole buffer unit shown in Fig 3 but with the right end unfolded or left flat). This flows from the fact that Zhao teaches at least in column 4 lines 5-8 that the two ends of the folding may, based on packing requirements, be folded upward along the fold lines 21”, thereby indicating that the Zhao invention does not have to encompass the folding both ends of the buffer component 1 shown in Fig 3. Therefore, in the case of the right end in Fig 3 not being folded upwardly, the claimed second raised area can be the top buffer unit shown in Fig 3, as explained above. 
As should be evident, to meet the negative limitation “only the first side of the elongated portion comprises a raised area”, the raised areas in Zhao pointed out above are specifically only the portions of the buffer units 3 that are on the first side of the elongated portion. 
Additionally, as should be apparent, the first raised area is thicker than the second raised area as required in the last line of claim 1 (compare the relevant portions of the two buffer units 3 on the left of Zhao Fig 3 with the relevant portions of the single relevant buffer unit on the right side of the figure).
Finally, regarding the new limitations added to claim 1 (now in the last two lines of the claim) the first raised area in Zhao (as examples, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao. In view of the reference disclosure, the features of the dependent claims found not to be disclosed in Zhao would have been obvious to provide to the apparatus disclosed in the reference, for the purpose of providing better protection for particular products. Such disclosure includes the disclosure in Zhao of forming the raised areas from different materials, as pointed out previously.
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. 
 	Applicant himself argues that the buffer units 3 in Zhao are separate components from the folding card 2. See the second full paragraph of numbered page 12 in the latest Remarks. The examiner agrees with this characterization of Zhao, as should be evident from a comparison of the Zhao disclosure with what the instant application specification [0068] describes as the meaning to be given separate component.
However, applicant also argues that the part of the buffer unit 3 that sits only on the first side of the elongated portion, or carrying portion 32 in Zhao (that is a part of the buffer unit 3), is not a separate component from the folding card 2 in Zhao. See the last paragraph of numbered page 11 of the latest Remarks. This argument is inconsistent with the first one. How can applicant argue that buffer unit 3 is a separate component from folding card 2, but that a part of the buffer unit 3 (for example, the carrying portion 32) is not a separate 
As to Zhao meeting the claim requirement that the first raised area be present only on the first side of the elongated portion, applicant’s arguments are not fully understood. The claimed raised areas are for purposes of the rejection the parts of the buffer units 3 that are only on the first side of the elongated portion. Thus, the claimed first raised area can be the carrying portion 32 of the two buffer units 3 on the left side of Fig 3 in Zhao, for example. In another example, the claimed first raised area can be the part of the bottom buffer unit that sits only on the first surface of the elongated portion plus a part of the top buffer unit 3, as shown on the left side of Zhao Fig 3. As the figure clearly shows the carrying portion 32 of the top unit is stacked on the carrying portion 32 of the bottom unit, and the carrying portion of the bottom unit is present only on the first side of the not the entire buffer unit 3 or any other parts of the buffer unit 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 




/JACOB K ACKUN/Primary Examiner, Art Unit 3736